Broyles, C. J.
Where a wife, on May 28, 1935, voluntarily left the residence of her husband in Murray County, Georgia, and went to her parents’ home in Tennessee for tlie purpose of having her baby born there, and the child was born there in June, 1935, and the mother and child resided there with her parents until March 16, 1937 (the day of the husband’s trial in Murray County for the offense of abandonment) ; *489and the wife testified on the trial that she and her child were then (on March 16, 1937), residing with her parents in Tennessee, and that after the alleged desertion of her hnsband on May 28, 1935, she and the child returned to Murray County, Georgia, on one occasion only (October 13, 1935), when she remained for about two hours at the homo of a former neighbor, and could not locate her husband — his house being closed and no one there; and there being no evidence authorizing a finding that the dependency of the child began in Murray County, Georgia, the superior court of that county ha'd no jurisdiction of the alleged offense, and the defendant’s conviction was contrary to law. See Jemmerson v. State, 80 Ga. 111 (5 S. E. 131); Brock v. State, 54 Ga. App. 403 (187 S. E. 906); Cleveland v. State, 7 Ga. App. 622 (2) (67 S. E. 696); Bennefield v. State, 80 Ga. 107 (2) (4 S. E. 869). The cases cited by the State are distinguished by their facts from the instant case.
Decided October 2, 1937.
W. B. Robinson, for plaintiff in error.
• J. H. Paschall, solicitor-general, contra.

Judgment reversed.


MacIntyre and Guerry, JJ., concur.